SPENCE, J.
This is a companion case to People v. Richardson, Criminal number 1790, the opinion in which last-named case has been this day filed (ante, p. 404 [32 Pac. (2d) 433]). Defendant here was likewise a prisoner committed to the state prison at San Quentin. He made his escape from the road camp in Butte County and was subsequently apprehended at Salt Lake City. He was extradited and was returned to the prison at San Quentin. Thereafter he was tried and convicted in the Superior Court of Marin County on the charge of escape and from the final judgment of conviction he appeals.
While separate briefs have been filed herein, said briefs are almost identical with the briefs filed in the Richardson case. No new points are raised. For the reasons set forth in the opinion of People v. Richardson, Criminal number 1790, the judgment herein is affirmed.
Nourse, P. J., and Sturtevant, J., concurred.